Citation Nr: 1030436	
Decision Date: 08/13/10    Archive Date: 08/24/10

DOCKET NO.  09-37 938	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for hypertension. 

2.  Entitlement to service connection for chronic kidney 
disorder. 

3.  Entitlement to service connection for headaches, to include 
as secondary to service connected peripheral vestibular 
dysfunction. 


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse 


ATTORNEY FOR THE BOARD

J. Murray, Associate Counsel 

INTRODUCTION

The Veteran served on active duty in the United States Navy from 
March 1946 to March 1966.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2008 and May 2009 rating decisions of 
the Department of Veterans Affairs (VA) Regional Office in 
Manila, the Republic of the Philippines (RO), in which pertinent 
part, the benefits sought on appeal were denied.  

In April 2010, the Veteran testified during a hearing before the 
undersigned at the RO.  A copy of the hearing transcript has been 
associated with the claims folder.  At the time of the hearing, 
the Veteran submitted additional evidence with a waiver of 
consideration by the agency of original jurisdiction.  See 38 
C.F.R. § 20.1304.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issue of service connection for headaches is addressed in the 
REMAND portion of the decision below and is REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The preponderance of the medical evidence of record is 
against a finding that hypertension had its onset in service or 
within the first year after separation from service, or that 
hypertension is otherwise related to service. 

2.  Chronic kidney disorder was not diagnosed until four decades 
after the Veteran's separation from service, and there is no 
competent medical evidence that links it to his service. 



CONCLUSIONS OF LAW

1.  The criteria for service connection for hypertension have not 
been met.  38 U.S.C.A. §§ 1101, 1110, 1111, 1131,  5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.307, 3.309 (2009).

2.  The criteria for service connection for chronic kidney 
disorder have not been met.  38 U.S.C.A. §§ 1101, 1110, 1111, 
1131,  5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.   VA's Duty to Notify and Assist 

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs has a 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

VA is required to notify the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  VA will inform the Veteran of the type of information and 
evidence that VA will seek to provide, and of the type of 
information and evidence, the claimant is expected to provide.  
38 C.F.R. § 3.159(b).  VA must provide such notice to the 
claimant prior to an initial unfavorable decision on a claim for 
VA benefits by the agency of original jurisdiction (AOJ), even if 
the adjudication occurred prior to the enactment of the VCAA.  
See Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004).  
These VCAA notice requirements apply to all elements of a claim 
for service connection, so VA must specifically provide notice 
that a disability rating and an effective date will be assigned 
if service connection is awarded.  Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006). 

Here, prior to the October 2008 RO decision for the hypertension 
claim, VA sent a letter to the Veteran in September 2008 that 
addressed all of the notice elements concerning his claim.  The 
letter informed the Veteran of what evidence is required to 
substantiate the claim, and apprised the Veteran as to his and 
VA's respective duties for obtaining evidence.  In the notice 
letter, VA also informed the Veteran how it determines the 
disability rating and the effective date for the award of 
benefits if service connection is to be awarded.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

Similarly, prior to the May 2009 RO decision for the chronic 
kidney disorder,  VA sent the Veteran a letter in April 2009, 
which fully complied with the notice requirements. See 38 C.F.R. 
§ 3.159(b); Pelegrini, 18 Vet. App. at 119-120; see also Dingess, 
19 Vet. App. at 473.  The Board finds that the VCAA duty to 
notify was fully satisfied as to the Veteran's claims.

In addition to its duty to notify, or inform, the Veteran with 
regard to his claims, VA also has a duty to assist the Veteran in 
the development of the claims.  This duty includes assisting the 
Veteran in the procurement of service treatment records and 
records of pertinent medical treatment since service, and 
providing the Veteran a medical examination when necessary.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In this case, VA has made reasonable efforts to obtain any 
available pertinent records as well as all relevant records 
adequately identified by the Veteran.  While VA has not afforded 
the Veteran a comprehensive medical examination relating to his 
claims for service connection for chronic kidney disorder and 
hypertension, the Board finds that such an examination is not 
necessary to render a decision under the circumstances of this 
case.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); see 
also 38 U.S.C.A. § 5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i).

Under McLendon, in disability compensation claims, VA must 
provide a VA medical examination when there is (1) competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability, and (2) evidence establishing that an 
event, injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an indication 
that the disability or persistent or recurrent symptoms of a 
disability may be associated with the Veteran's service or with 
another service-connected disability, but (4) insufficient 
competent medical evidence on file for the Secretary to make a 
decision on the claim.  Id., 20 Vet. App. 79.  A VA examination 
under the standards of McLendon is not warranted in this case.

While the record reflects current diagnoses for some of the 
claimed conditions in the issues at hand, post-service treatment 
records do not show that the Veteran was first diagnosed or 
treated for any of his current disorders until several decades 
after his discharge.  Additionally, there is no competent medical 
evidence that indicates that there "may" be a relation between 
the Veteran's current diagnosed disorders and his service.  

The Board has considered the competent lay statements from the 
Veteran and his wife, which aver that the Veteran was treated for 
hypertension shortly after his discharge from service.  See 
Charles v. Principi, 16 Vet. App. 370, 374-75 (2002).  The 
outcome of this claim, however, hinges on whether the medical 
evidence indicates a diagnosis of hypertension at that time.  
Notably, hypertension is a disorder that is demonstrated through 
the results of blood pressure testing, and the Board observes 
that the criteria of 38 C.F.R. § 4.104, Diagnostic Code 7101 
(hypertension) do not contemplate any symptoms that would be 
capable of lay observation. 

Moreover, to the extent that the Veteran and his wife assert that 
they were informed by a medical professional that he had 
hypertension at that time, it must be noted that the U.S. Court 
of Appeals for Veterans Claims has held that a lay person's 
statement about what a physician told him or her, i.e., "hearsay 
medical evidence," cannot constitute medical evidence, as "the 
connection between what a physician said and the layman's account 
of what he purportedly said, filtered as it was through a 
layman's sensibilities, is simply too attenuated and inherently 
unreliable to constitute 'medical' evidence."  See Robinette v. 
Brown, 8 Vet. App. 69 (1995).  

In the absence of evidence of hypertension prior to 2000, a 
referral of this claim to obtain an examination and/or an opinion 
as to the etiology of the Veteran's claimed disability would in 
essence place the examining physician in the role of a fact 
finder.  This is the Board's responsibility.  In other words, any 
medical opinion which provided a nexus between the Veteran's 
claimed disability and his military service would necessarily be 
based solely on the Veteran's uncorroborated medical assertions.  
The U.S. Court of Appeals for Veterans Claims (Court) has held on 
a number of occasions that a medical opinion premised on an 
unsubstantiated account of a claimant is of no probative value.  
See, e.g., Swann v. Brown, 5 Vet. App. 229, 233 (1993) (observing 
that a medical opinion premised upon an unsubstantiated account 
is of no probative value, and does not serve to verify the 
occurrences described).

Simply stated, referral of these claims for an examination or 
obtainment of a medical opinion under the circumstances here 
presented would be a useless act.   The duty to assist is not 
invoked, even under Mclendon, as here is no showing of element 
(2) and (3) from the McLendon analysis above - any evidence 
establishing that an event, injury, or disease occurred in 
service, or establishing certain diseases manifesting during an 
applicable presumptive period for which the claimant qualifies, 
or that otherwise indicates possible relationships to service.  
Since there is "no reasonable possibility exists that such 
assistance would aid in substantiating the claim," a remand for 
further development is not warranted. 38 U.S.C.A. § 5103A(a)(2).  

The Veteran has not identified, and the record does not otherwise 
indicate, any additional existing evidence that is necessary for 
a fair adjudication of the claim that has not been obtained.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  

For the foregoing reasons, the Board therefore finds that VA has 
satisfied its duty to notify and its duty to assist pursuant to 
the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103; 38 C.F.R. §§ 
3.159(b), 20.1102; Pelegrini, supra; Quartuccio v. Principi, 16 
Vet. App. 183 (2002).



2.  Service Connection 

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a).  

For the showing of chronic disease in service, there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  If a condition noted during service is 
not shown to be chronic, then generally, a showing of continuity 
of symptoms after service is required for service connection.  
See 38 C.F.R. § 3.303(b).  The chronicity provision of 
38 U.S.C.A. § 3.303(b) is applicable where the evidence, 
regardless of its date, shows that the Veteran had a chronic 
condition in service or during an applicable presumption period 
and still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which, under the Court's 
case law, lay observation is competent.  Savage v. Gober, 10 Vet. 
App. 488, 498 (1997).  

Service connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

To prevail on the issue of service connection, generally, there 
must be (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).

In addition, certain chronic diseases, including cardiovascular-
renal diseases, may be presumed to have incurred during service 
if they become manifested to a compensable degree within one year 
of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309; see also 67 Fed. Reg. 67792-67793 
(Nov. 7, 2002).
  
The determination as to whether the requirements for service 
connection are met is based on an analysis of all the evidence of 
record and the evaluation of its credibility and probative value.  
38 U.S.C.A. § 7104(a); Baldwin v. West, 13 Vet. App. 1 (1999); 38 
C.F.R. § 3.303(a).  

If there is at least an approximate balance of positive and 
negative evidence regarding any issue material to the claim, the 
claimant shall be given the benefit of the doubt in resolving 
each such issue.  38 U.S.C.A. § 5107 (West 2002); Ortiz v. 
Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. §§ 
3.102 (2008).  On the other hand, if the Board determines that 
the preponderance of the evidence is against the claim, it has 
necessarily found that the evidence is not in approximate 
balance, and the benefit of the doubt rule is not applicable.  
Ortiz, 274 F.3d at 1365.  

Hypertension 

The Veteran seeks entitlement to service connection for 
hypertension.  He asserts that shortly after his separation from 
service in 1966 he experienced symptoms of dizziness and 
weakness, and that he was diagnosed with hypertension.  While the 
Board does not doubt that the statements from the Veteran and his 
wife, that he had some symptoms and some type of treatment in 
1966, the fact remains that the claims file is completely devoid 
of any objective medical evidence of hypertension until 2000.  
After a review of the record, the Board finds that the 
preponderance of the medical evidence is against the Veteran's 
claim for entitlement to service connection for hypertension. 

VA regulations provide that the term hypertension means that the 
diastolic blood pressure is predominantly 90mm, or greater, and 
isolated systolic hypertension means that the systolic blood 
pressure is predominantly 160mm, or greater, with a diastolic 
blood pressure of less than 90mm.  38 C.F.R. § 4.104, DC 7101, 
Note 1.  Additionally, hypertension or isolated systolic 
hypertension must be confirmed by readings taken two or more 
times on at least three different days.  Id.  The Board 
reiterates that a diagnosis of hypertension for VA purposes rests 
on these objective, measurable findings, and not on reported 
symptoms. 

There is no medical showing that the Veteran's hypertension 
existed during service.  The report of a February 1966 
examiantion prior to separation shows that the Veteran's 
cardiovascular system was evaluated as normal and his blood 
pressure was recorded as 120/78.  A subsequent March 1966 
echocardiogram report also revealed no abnormal findings.  

Further, the post-service records show that the earliest medical 
record of hypertension is not until 2000, three decades beyond 
the one year presumptive period for hypertension.  38 C.F.R. §§ 
3.307, 3.309. 

The Board has considered the sworn (and credible) testimony from 
the Veteran and his wife, averring that shortly after the 
Veteran's discharge from service in 1966, he was treated for 
complaints of dizziness and weakness and subsequently diagnosed 
with hypertension.  As noted above in the Introduction, while the 
Veteran and his wife are competent to report on what he sees and 
feels, and others are credible to report on what they can see; 
the evidence does not reflect that either of them are competent 
to report that the Veteran had hypertension as defined by VA 
regulations.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 
2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); 
Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006); Charles, 
16 Vet. App. at 374-75; Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Such opinions require medical expertise which the 
Veteran and his wife have not been shown to have and the type of 
objective findings required for a hypertension diagnosis (blood 
pressure readings) are not readily observable by a lay person.  
Id.  Moreover, the record reflects that Veteran's symptoms of 
dizziness have been associated with his service-connected 
peripheral vestibular dysfunction and tinnitus.  See service 
treatment records and the report of an April 2008 VA ear 
examination report. 

Further, testimony from the Veteran and his wife on what a 
medical profession told them at that time does not constitute 
reliable medical evidence.  See Robinette, 8 Vet. App. 69.  It is 
noted that that RO has asked the Veteran if he desired assistance 
in obtaining any outstanding private treatment records.  See VA 
notice letters dated September 2008 and April 2009.  The Veteran 
responded that Filipino laws provide that medical records can be 
destroyed after five years and his previous treating private 
physicians were deceased.  See April 2010 correspondence from the 
Veteran.  He stated that no records were available.  Without 
medical evidence that shows the Veteran had treatment for 
hypertension, as defined by the criteria of 38 C.F.R. § 4.104, 
Diagnostic Code 7101, prior to 2000, there is no basis to show 
service connected on a presumptive basis.  See 38 C.F.R. §§ 
3.307, 3.309.

This large evidentiary gap between the Veteran's active service 
(ending in 1966) and the earliest objective medical evidence of 
hypertension (in 2000) goes against the Veteran's claim on a 
direct basis.  A lengthy period without treatment is evidence 
against a finding of continuity of symptomatology, and it weighs 
heavily against the claim.  See Maxson v. West, 12 Vet. App. 453 
(1999), aff'd 230 F.3d 1330 (Fed. Cir. 2000) (service incurrence 
may be rebutted by the absence of medical treatment of the 
claimed condition for many years after service).

As the medical evidence does not show that the Veteran's 
hypertension was manifested during service or in the first year 
thereafter, service connection can only be granted if there is 
some other medical evidence linking the current condition to 
service.  Here, there is no such medical evidence.  The evidence 
of record is not in relative equipoise.  The preponderance of the 
evidence is against the claim for entitlement to service 
connection for hypertension, and the appeal must therefore be 
denied.  38 U.S.C.A. § 5107(b); Ortiz, 274 F.3d at 1364 (Fed. 
Cir. 2001); Gilbert, 1 Vet. App. at 55-57.

Chronic Kidney Disorder 

The Veteran seeks entitlement to service connection for chronic 
kidney disorder.   Here, however, the Board finds that the record 
does not show that the Veteran's chronic kidney disorder was 
incurred in service or within the first year after service, or 
that it is otherwise related to his service.  

First, the record does not show any complaints, treatment, or 
diagnosis for any kidney problems in service, or for decades 
thereafter.  The Veteran's wife testified that the Veteran was 
not treated for any kidney problems prior to 2007.  See April 
2010 BVA hearing transcript, page 17.  The record does not show 
that the Veteran's kidney disorder manifested until four decades 
after his separation from service.  38 C.F.R. §§ 3.307, 3.309.

Further, the evidentiary gap between the Veteran's active service 
and the earliest medical evidence of chronic kidney disorder 
weighs heavily against the Veteran's claims on a direct basis.  
See Maxson, 12 Vet. App. at 453 (service incurrence may be 
rebutted by the absence of medical treatment of the claimed 
condition for many years after service).  

In addition, there is no medical evidence that links the 
Veteran's chronic kidney disorder to service.   Rather, the 
medical evidence shows that it is secondary to his hypertension.  
An April 2008 private treatment record shows that the Veteran was 
diagnosed with chronic kidney disease, stage III, secondary to 
hypertensive nephrosclerosis.  A similar notation is shown a 
March 2009 VA treatment record, which also shows chronic kidney 
disease as secondary to hypertensive nephrosclerosis.  As noted 
above, the Veteran's hypertension has not been shown to be 
related to his service.  

In sum, chronic kidney disorder is not shown to be related to 
service.  See 38 C.F.R. § 3.303.  Rather, the medical evidence 
shows that it is related to his non-service connected 
hypertension.   Consequently, the preponderance of the evidence 
is against the Veteran's claim for service connection for a 
kidney disorder.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. 
55-57.  The claim must be denied.  See Hickson, 12 Vet. App. at 
253.


ORDER

Entitlement to service connection for hypertension is denied. 

Entitlement to service connection for chronic kidney disorder is 
denied. 





REMAND

The Veteran also seeks entitlement to service connection for 
headaches.  The Veteran testified that he was informed by a 
doctor that his headaches were likely due to a head concussion.  
Service treatment records reflect an inservice cerebral 
concussion in October 1955.  The Veteran also stated that 
headaches may be related to inhaling paint fumes and exposure to 
asbestos during service.    

After a review of the record, the Board finds that additional 
development is necessary prior to adjudication of the claim.  In 
particular, outstanding treatment records need to be associated 
with the claims folder and a VA examination should be provided.  

The record shows that the Veteran was scheduled for a 
neurological consultation to evaluate his headaches in May 2009.  
The report of that consultation has not yet been associated with 
the claims folder.  Any outstanding VA medical records pertinent 
to the issues should also be obtained.  38 U.S.C.A. § 5103A(c); 
see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical 
records are in constructive possession of the agency, and must be 
obtained if the material could be determinative of the claim).  
Additionally, the RO/AMC should seek the Veteran's assistance in 
obtain any outstanding pertinent private treatment records.

Once all the available pertinent evidence has been associated 
with the claims file, the RO/AMC should then schedule the Veteran 
for a VA examination to determine the likely etiology of his 
headaches.  The examiner should provide a medical opinion as to 
determine whether his disability is in any way related to 
service.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  
In this regard, the examiner should discuss whether the Veteran's 
headaches are related to his service, including his inservice 
cerebral concussion and alleged exposure to paint fumes and 
asbestos, or as secondary to his service-connected connected 
peripheral vestibular dysfunction and tinnitus.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  Obtain any outstanding pertinent VA 
treatment records since May 2009.  

2.  With the Veteran's assistance, obtain any 
outstanding pertinent VA or private treatment 
records.

3.  If any identified records cannot be 
obtained, a memorandum should be included in 
the file explaining the procedures undertaken 
to attempt to find the records and why such 
attempts were not fully successful.

4.  Thereafter, the RO/AMC should schedule 
the Veteran for an appropriate VA examination 
to determine the nature and likely etiology 
of his headache disorder.  The claims folder 
and a copy of this remand will be made 
available to the examiner for review in 
conjunction with the examination, and the 
examiner must specifically acknowledge 
receipt and review of these materials in any 
report generated.  After conducting any 
necessary clinical studies and appropriate 
interviews with the Veteran, the examiner 
must address whether it is at least as likely 
as not that the Veteran has a headache 
disorder as the direct result of some aspect 
of his period of service, including his 
documented inservice cerebral concussion, the 
reported exposure to paint fumes and 
asbestos, or service-connected peripheral 
vestibular dysfunction and tinnitus.  

The examiner should include in the 
examination report the rationale for any 
opinion expressed.  If the examiner is unable 
to address any inquiry sought above, then he 
or she should explain why.

5.  The RO/AMC should review the claims file 
to ensure that all the foregoing requested 
development is completed, and arrange for any 
additional development indicated.  The RO/AMC 
should then readjudicate the claim that is on 
appeal.  If any benefit sought remains 
denied, the RO should issue an appropriate 
SOC and SSOC, and provide the Veteran and his 
representative the requisite time period to 
respond.  The claim should then be returned 
to the Board for further appellate review, if 
otherwise in order.  No action is required of 
the appellant unless he is notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice. 
However, the Board takes this opportunity to advise the appellant 
that the conduct of the efforts as directed in this remand, as 
well as any other development deemed necessary, is needed for a 
comprehensive and correct adjudication of his claim.  His 
cooperation in VA's efforts to develop his claims, including 
reporting for any scheduled VA examination, is both critical and 
appreciated.  The appellant is also advised that failure to 
report for any scheduled examination may result in the denial of 
a claim. 38 C.F.R. § 3.655.

[Continued on following page.]


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).






______________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


